DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data: 
Parent Data
17217151, filed 03/30/2021 claims foreign priority to 2020-061430, filed 03/30/2020. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a storage unit” (claims 1-8 and 10), “an updating unit" (claims 1-8 and 10), “a preparation unit " (claims 1-8 and 10), “a control unit" (claims 1-8 and 10)  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “store” (claims 1-8 and 10) and “update” (claims 1-8 and 10), “perform preparation” (claims 1-8 and 10), “control” (claims 1-8 and 10) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a storage unit” – Specification [24] – it appears that the corresponding structure is ink tank unit 14.
•	“an updating unit" – Specification [30] – it appears that the corresponding structure is operation panel 104.
•	“a preparation unit" – Specification [40] – it appears that the corresponding structure is controller 202 which includes a CPU.
•	“a control unit" – Specification [40] – it appears that the corresponding structure is controller 202 which includes a CPU.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2019/0251407) in view of Chang (US 2020/0152201).
Regarding claim 1, Watanabe discloses information processing apparatus (fig. 1 item 10, printer) capable of communicating with a server (fig. 1 item 40, server) that (server 40 receives management information (predetermined agreement) from the printer 10 and stores the management information, [0222]), comprising: 
a storage unit configured to store state information indicating whether the information processing apparatus is in a first state in which a predetermined service is unavailable or a second state in which the predetermined service is available (printer 10 stores the value “on” or “off” of the order flag if the cartridge replacement flag is set to “on” or “off” in which a cartridge needs to be replaced if flag is set to “on” (cartridge not available; first state) or in which a cartridge needs not to be replaced if flag is set to “off” (cartridge available; second state), where controller 130 prohibits the ejection of ink from the recording head 21 when the S_Empty flag is set to "ON" (cartridge not available; first state) and allows the ejection of ink when the S_Empty flag is set to "OFF" (cartridge available; second state), [0132]-[0136], [0222]); 
an updating unit configured to update the state information in the storage unit based on the predetermined agreement information obtained from the server by communicating with the server (update cartridge to setting “off” (state information) storing information in its memory based on management information (predetermined agreement) collected from collection server 40, [0125]-[0127], [0132]-[0136], [0222]); 
a preparation unit configured to perform preparation for starting predetermined processing (controller 130 begins printing process, [0132]); and 
(controller 130 executes a first updating process in S13, begins printing process, and executes printing process, [0130]-[0136], [0146]), wherein 
Watanabe does not specifically disclose concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is turned on or recovers from a power-saving mode, the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel.
However, Chang specifically teaches concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is turned on or recovers from a power-saving mode, the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel (in a case where the estimated time required for executing a print job calculated at a memory indicates state 62 at the time MFP is on (in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is turned on), MFP 100 transmits the number of jobs waiting for printing and the number of copies in each of the jobs, together with the state 61, to the server 300 (the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel), [0100]-[0101])


Regarding claim 2, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein, after the updating unit updates the state information and the preparation unit performs the preparation (when the S_Empty flag is set to "ON" (cartridge not available; first state), system cannot print, [0132]-[0136], [0222]), and, the control unit (when the S_Empty flag is set to "ON" (cartridge not available; first state), system cannot print, would be obvious to have a CPU, [0132]-[0136], [0222]), and 
restricts the execution of the predetermined processing in a case where the state information updated by the updating unit indicates the first state (when the S_Empty flag is set to "ON" (cartridge not available; first state), system cannot print, [0132]-[0136], [0222]), and 
allows the execution of the predetermined processing in a case where the state information updated by the updating unit indicates the second state (when the S_Empty flag is set to "OFF" (cartridge available; second state), system prints, [0132]-[0136], [0222]).

Regarding claim 3, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), 
Watanabe does not specifically disclose concept of wherein, in a case where the state information stored in the storage unit indicates the first state at the reactivation timing, the control unit causes the preparation unit to perform the preparation without causing the updating unit to update the state information.
However, Chang specifically teaches concept of wherein, in a case where the state information stored in the storage unit indicates the first state at the reactivation timing, the control unit causes the preparation unit to perform the preparation without causing the updating unit to update the state information (in a case where the estimated time required for executing a print job calculated at a memory indicates state 62 at the time MFP is on, MFP 100 transmits the number of jobs waiting for printing and the number of copies in each of the jobs, together with the state 61, to the server 300 without updating state 62, [0100]-[0101])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Watanabe with concept of wherein, in a case where the state information stored in the storage unit indicates the first state at the reactivation timing, the control unit causes the preparation unit to perform the preparation without causing the updating unit to update the state information of Chang.  

Regarding claim 4, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein 
the predetermined agreement information is information on an agreement period of the predetermined agreement (management information is information on managing time, [0114], [0118], [0164]), and 
the updating unit updates the state information to the first state in a case where a current time and date is not included in the agreement period (update cartridge to setting “on” where time and date is not included, [0125]-[0127], [0132]-[0136], [0222]), and updates the state information to the second state in a case where the current time and date is included in the agreement period (update cartridge to setting “off” where time and date is included, [0125]-[0127], [0132]-[0136], [0222]).

Regarding claim 5, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein 
the predetermined processing is processing of printing an image by using a coloring material (controller 130 executes a first updating process in S13, begins printing process, and executes printing process in color, [0130]-[0136], [0146]), wherein
(cartridge consist of ink color ink cartridge, [0132]-[0136], [0222]), and 
the preparation unit performs preparation for the processing of printing (controller 130 begins printing process, [0132]);.

Regarding claim 6, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein 
the information processing apparatus (fig. 1 item 10, printer) is an ink-jet printing apparatus including a print head that ejects an ink according to image data, a sub tank that is used to circulate the ink between the sub tank and the print head, and a main tank that contains the ink to be supplied to the sub tank and that is detachably attached to the information processing apparatus (printer 10 is an ink-jet printer with a print head that ejects ink based on image data, a sub cartridge that is used to circulate ink between sub tank and print head, and main tank that contains ink supplying sub tank and is detachable to printer 10, [0074]-[0078]), 
the predetermined service is a service that allows use of the specific main tank (cartridge consist of ink color ink cartridge, [0074]-[0078], [0132]-[0149], [0222]), and 
the preparation unit executes at least one of supplying of the ink from the main tank to the sub tank, circulation of the ink between the sub tank and the print head, and maintenance processing on the print head as preparation of printing by the print head (system executes at least one of the tank consisting ink from the main tank to sub tank, circulation of the ink between sub tank an print head, and maintenance processing to start printing at the print head, [0074]-[0078], [0132]-[0149], [0222]).

Regarding claim 7, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein the predetermined agreement information is obtained from the server based on an user input on the information processing apparatus (server 40 receives management information (predetermined agreement) from the printer 10 based on user input on printer and, [0222]).

Regarding claim 8, Watanabe discloses information processing apparatus (fig. 1 item 10, printer), wherein the server is connected to the information processing apparatus via the Internet (printer is connected to the server via internet, [0044]-[0046], [0307]).

Regarding claim 9, Watanabe discloses control method of an information processing apparatus (fig. 1 item 10, printer) capable of communicating with a server (fig. 1 item 40, server) that saves predetermined agreement information (server 40 receives management information (predetermined agreement) from the printer 10 and stores the management information, [0222]), comprising: 
storing state information in a storage unit, the state information indicating whether the information processing apparatus is in a first state in which a predetermined service is unavailable or a second state in which the predetermined service is available (printer 10 stores the value “on” or “off” of the order flag if the cartridge replacement flag is set to “on” or “off” in which a cartridge needs to be replaced if flag is set to “on” (cartridge not available; first state) or in which a cartridge needs not to be replaced if flag is set to “off” (cartridge available; second state), where controller 130 prohibits the ejection of ink from the recording head 21 when the S_Empty flag is set to "ON" (cartridge not available; first state) and allows the ejection of ink when the S_Empty flag is set to "OFF" (cartridge available; second state), [0132]-[0136], [0222]); 
updating the state information in the storage unit based on the predetermined agreement information obtained from the server by communicating with the server (update cartridge to setting “off” (state information) storing information in its memory based on management information (predetermined agreement) collected from collection server 40, [0125]-[0127], [0132]-[0136], [0222]); and 
performing preparation for starting predetermined processing (controller 130 begins printing process, [0132]), wherein 
Watanabe does not specifically disclose concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel.
However, Chang specifically teaches concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are (in a case where the estimated time required for executing a print job calculated at a memory indicates state 62 at the time MFP is on (in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is turned on), MFP 100 transmits the number of jobs waiting for printing and the number of copies in each of the jobs, together with the state 61, to the server 300 (the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel), [0100]-[0101])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Watanabe with concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel of Chang.  One of ordinary skill in the art would have been motivated to make this modification in order to improve print job execution, (Chang, [0003])

Regarding claim 10, Watanabe discloses information processing system (fig. 1, information processing system) including a server that saves predetermined agreement information on an information processing apparatus (server 40 receives management information (predetermined agreement) from the printer 10 and stores the management information, [0222]); and the information processing apparatus that is capable of communicating with the server, the information processing (server 40 receives management information (predetermined agreement) from the printer 10 and stores the management information, [0222]),: 
a storage unit configured to store state information indicating whether the information processing apparatus is in a first state in which a predetermined service is unavailable or a second state in which the predetermined service is available (printer 10 stores the value “on” or “off” of the order flag if the cartridge replacement flag is set to “on” or “off” in which a cartridge needs to be replaced if flag is set to “on” (cartridge not available; first state) or in which a cartridge needs not to be replaced if flag is set to “off” (cartridge available; second state), where controller 130 prohibits the ejection of ink from the recording head 21 when the S_Empty flag is set to "ON" (cartridge not available; first state) and allows the ejection of ink when the S_Empty flag is set to "OFF" (cartridge available; second state), [0132]-[0136], [0222]);
an updating unit configure to update the state information in the storage unit based on the predetermined agreement information obtained from the server by communicating with the server (update cartridge to setting “off” (state information) storing information in its memory based on management information (predetermined agreement) collected from collection server 40, [0125]-[0127], [0132]-[0136], [0222]);
a preparation unit configured to perform preparation for starting predetermined processing (controller 130 begins printing process, [0132]); and 
a control unit configured to controls the updating unit, the preparation unit, and execution of the predetermined processing (controller 130 executes a first updating process in S13, begins printing process, and executes printing process, [0130]-[0136], [0146]), wherein
Watanabe does not specifically disclose concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel.
However, Chang specifically teaches concept of in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel (in a case where the estimated time required for executing a print job calculated at a memory indicates state 62 at the time MFP is on (in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is turned on), MFP 100 transmits the number of jobs waiting for printing and the number of copies in each of the jobs, together with the state 61, to the server 300 (the control unit causes the updating unit to communicate with the server and the preparation unit to perform the preparation in parallel), [0100]-[0101])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Watanabe with concept of in the case where the state information stored in the storage unit indicates the second state at a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677